Exhibit 10.36

CHAPARRAL ENERGY, INC.

AMENDED 2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD GRANT NOTICE AND

RESTRICTED STOCK AGREEMENT

(PERFORMANCE-VESTING)

Pursuant to its Amended 2010 Equity Incentive Plan (the “Plan”), Chaparral
Energy, Inc., a Delaware corporation (the “Company”), hereby grants to the
individual listed below (“Participant”) a Restricted Stock Award (the
“Restricted Stock Award”) representing the right to receive the number of
restricted shares of the Company’s Common Stock set forth below (the “Shares”).
This Restricted Stock Award is subject to all of the terms and conditions set
forth herein, in the Plan, in the certain Restricted Stock Agreement attached
hereto as Exhibit A (the “Restricted Stock Agreement”), and in the Stockholders’
Agreement (as defined below), each of which is incorporated herein by reference.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Restricted Stock Award Grant Notice (the “Grant
Notice”) and the Restricted Stock Agreement.

 

Participant:      Date of Share Grant:     

Total Number of Shares of Restricted

Stock:

                shares Vesting Schedule:   

The Restricted Stock Award shall vest with respect to the Shares subject hereto
according to the following schedule in the event of a Transaction whereby (i)
CCMP’s receipt of Net Proceeds yield the applicable return on investment, and
(ii) Participant remains employed by the Company through the date of such
Transaction:

 

(i)     If CCMP’s receipt of Net Proceeds yield a return of at least 175% per
share of Class E Common Stock sold by CCMP:

 

20% of the Shares multiplied by the quotient obtained by dividing (x) the number
of shares of Class E Common Stock sold, transferred, or disposed pursuant to
such Transaction, by (y) the Aggregate Class E Shares, shall vest;

 

(ii)    If CCMP’s receipt of Net Proceeds yield a return of at least 200% per
share of Class E Common Stock sold by CCMP:

 

20% of the Shares multiplied by the quotient obtained by dividing (x) the number
of shares of Class E Common Stock sold pursuant to such Transaction, by (y) the
Aggregate Class E Shares, shall vest;



--------------------------------------------------------------------------------

  

(iii)  If CCMP’s receipt of Net Proceeds yield a return of at least 250% per
share of Class E Common Stock sold by CCMP:

 

20% of the Shares multiplied by the quotient obtained by dividing (x) the number
of shares of Class E Common Stock sold pursuant to such Transaction, by (y) the
Aggregate Class E Shares, shall vest;

 

(iv)   If CCMP’s receipt of Net Proceeds yield a return of at least 300% per
share of Class E Common Stock sold by CCMP:

 

20% of the Shares multiplied by the quotient obtained by dividing (x) the number
of shares of Class E Common Stock sold pursuant to such Transaction, by (y) the
Aggregate Class E Shares, shall vest; and

 

(v)    If CCMP’s receipt of Net Proceeds yield a return of at least 350% per
share of Class E Common Stock sold by CCMP:

 

20% of the Shares multiplied by the quotient obtained by dividing (x) the number
of shares of Class E

 

Common Stock sold pursuant to such Transaction, by (y) the Aggregate Class E
Shares, shall vest;

 

provided, however, that with respect to any of the foregoing calculations, any
shares of Class E Common Stock which are transferred pursuant to an Excepted
Transfer shall be excluded from such foregoing calculation by adjusting the
numerator, (x), and the denominator, (y), accordingly.

 

In addition, this Award may be subject to post-termination vesting under certain
circumstances to the extent set forth in Section 2(e)(i) of the Restricted Stock
Award Agreement attached hereto.

 

For purposes of this Grant Notice:

 

“Aggregate Class E Shares” shall mean 504,276 shares of Class E Common Stock
acquired by CCMP pursuant to the Stock Purchase Agreements (as defined below),
as may be adjusted pursuant to the proviso to the Vesting Schedule, above.

 

“CCMP” shall mean, collectively, CCMP Capital Investors II (AV-2), L.P., a
Delaware limited partnership, CCMP Energy I LTD., a Cayman limited company, and
CCMP Capital Investors (Cayman) II, L.P., a Cayman limited partnership.

 

“Class E Common Stock” shall mean the Class E common stock, par value $0.01 per
share, of the Company.

 

“Excepted Transfer” means, as set forth in the exception to the second sentence
of Section 4.1(a) (General Restrictions on Transfer of Common Stock) of the
Stockholders’ Agreement, the “Transfer” at any



--------------------------------------------------------------------------------

  

time by CCMP and its “Permitted Transferees” of up to twenty percent (20%) of
the “Common Stock” (each as defined in the Stockholders’ Agreement) owned by
them (calculated immediately subsequent to the closing contemplated by the Stock
Purchase Agreement) so long as the requirements of Transfer set forth in the
proviso in Section 4.2(a) of the Stockholders’ Agreement are met.

 

“Net Proceeds” shall mean, with respect to a Transaction, the actual cash
proceeds received by CCMP in a Transaction, but excluding any Tax Distributions
or the aggregate amount of any out-of-pocket expenses incurred by CCMP in
connection with such Transaction;

 

“Sale of the Company” means and includes each of the following:

 

(i) The consummation of any transaction or series of related transactions
involving the sale of the Company’s outstanding securities (but excluding a
public offering of the Company’s capital stock) for securities or other
consideration issued or paid or caused to be issued or paid by such other
corporation or an affiliate thereof and which result in this Company’s
shareholders (or their affiliates) immediately prior to such transaction not
holding at least a majority of the voting power of the surviving or continuing
entity following such transaction; or

 

(ii) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction.

 

“Stock Purchase Agreements” means, together, (i) that certain Stock Purchase
Agreement, entered into as of March 23, 2010, by and among the Company and CCMP,
(ii) that certain Stock Purchase Agreement entered into as of March 23, 2010, by
and among Fischer Investments, L.L.C., an Oklahoma limited liability company,
and CCMP, and (iii) the Stock Purchase Agreement entered into as of March 23,
2010, by and among Altoma Energy, an Oklahoma general partnership, and CCMP.



--------------------------------------------------------------------------------

  

“Stockholders’ Agreement” shall mean that certain Stockholders’ Agreement dated
as of April 12, 2010, by and among the Company, CCMP, Fischer Investments,
L.L.C., an Oklahoma limited liability company, Altoma Energy, an Oklahoma
general partnership, and CHK Holdings, L.L.C., an Oklahoma limited liability
company.

 

“Tax Distributions” shall mean any distributions received by CCMP from the
Company for purposes of satisfying any federal, state, or local tax liability in
connection with a Transaction.

 

“Transaction” means the consummation of a transaction whereby CCMP receives cash
in exchange for the sale, transfer or other disposition of Class E Common Stock
pursuant to either (i) a Sale of the Company, or (ii) an offering of such stock
to the general public pursuant to a registration statement filed under the
Securities Act of 1933, as amended, or any sale of such stock thereafter.

Vesting Example    

  

For illustrative purposes only, assume the following: Participant is granted a
Restricted Stock Award of 1,000 Shares. In 2013, CCMP engages in a Transaction
whereby it sells 50% of its Aggregate Class E Shares which yields a return on
investment of 220%. In 2018, CCMP engages in a Transaction whereby it sells the
remaining 50% of its Aggregate Class E Shares which yields a return on
investment of 300%.

 

At the time of the Transaction in 2013, Participant vests with respect to 200
Shares (which represents 20% and 20% (total of 40% vesting based on a return on
investment of 220%) of 1,000 Shares, multiplied by the quotient obtained by
dividing 252,138 shares of Class E Common Stock sold, by the total of 504,276
Aggregate Shares). A total of 800 Shares remain unvested.

 

At the time of the Transaction in 2018, Participant vests with respect to 400
Shares (which represents an additional 80% (cumulative total of 20%, 20%, 20%
and 20% vesting based on a return on investment of 300%) of 1,000 Shares,
multiplied by the quotient obtained by dividing 252,138 shares of Class E Common
Stock sold, by the total of 504,276 Aggregate Class E Shares). A total of 400
Shares will no longer be eligible to vest (because no Aggregate Class E Shares
remain) and will be cancelled.

 

Participant will have vested in a total of 600 Shares.

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Restricted Stock Agreement
and this Grant Notice. Participant has reviewed the Restricted Stock Agreement,
the Plan and this Grant Notice in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Grant Notice and fully
understands the provisions of this Grant Notice, the Restricted Stock Agreement
and the Plan. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan, this Grant Notice or the Restricted Stock



--------------------------------------------------------------------------------

Agreement. If Participant is married, his or her spouse has signed the Consent
of Spouse attached to this Grant Notice as Exhibit D.

 

CHAPARRAL ENERGY, INC.:   PARTICIPANT:   By:  

 

    By:  

 

  Print Name:   Mark A. Fischer     Print Name:     Title:   President & CEO    
Title:     Address:   1917 E. Cambridge Way     Address:       Edmond, OK 73013
       



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AGREEMENT (PERFORMANCE VESTING)

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Agreement (this “Agreement”) is attached, Chaparral
Energy, Inc., a Delaware corporation (the “Company”) has granted to Participant
(as defined in the Grant Notice) the number of shares of Restricted Stock under
the Chaparral Energy, Inc., Inc. 2010 Equity Incentive Plan (the “Plan”)
indicated in the Grant Notice.

1. General.

(a) Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.

(b) Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan, which is incorporated herein by reference.

2. Grant of Restricted Stock.

(a) Grant of Restricted Stock. In consideration of Participant’s agreement to
remain in the employ of the Company or its Affiliates, and for other good and
valuable consideration, effective as of the Date of Grant set forth in the Grant
Notice (the “Grant Date”), the Company irrevocably grants to Participant the
Shares, upon the terms and conditions set forth in the Plan and this Agreement.

(b) Issuance of Shares. The issuance of the Shares under this Agreement shall
occur at the principal office of the Company simultaneously with the execution
of this Agreement by the parties or on such other date as the Company and
Participant shall agree (the “Issuance Date”). Subject to the provisions of
Section 3 below, on the Issuance Date, the Company shall issue the Shares (which
shall be issued in Participant’s name).

(c) Conditions to Issuance of Stock Certificates. The Shares, or any portion
thereof, may be either previously authorized but unissued shares or issued
shares which have then been reacquired by the Company. Such Shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions:

(i) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem legally necessary or
advisable; and

(ii) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable; and



--------------------------------------------------------------------------------

(iii) The receipt by the Company of full payment for such Shares, including
payment of all amounts which, under federal, state or local tax law, the Company
(or other employer corporation) is required to withhold upon issuance of such
Shares. The Participant may elect to have the Company withhold shares of the
Company’s Common Stock otherwise issuable under the Restricted Stock Award (or
allow the return of shares of the Company’s Common Stock) having a Fair Market
Value equal to the sums required to be withheld. Notwithstanding any other
provision of the Plan or this Agreement, the number of shares of the Company’s
Common Stock which may be withheld with respect to the issuance, vesting or
payment of the Shares in order to satisfy Participant’s federal and state income
and payroll tax liabilities with respect to the issuance, vesting or payment of
the Shares shall be limited to the number of shares of the Company’s Common
Stock which have a Fair Market Value on the date of withholding equal to the
aggregate amount of such liabilities based on the minimum statutory withholding
rates for federal and state tax income and payroll tax purposes that are
applicable to such supplemental taxable income.

(d) Consideration to the Company. In consideration of the issuance of the Shares
by the Company, Participant agrees to render faithful and efficient services to
the Company or any Affiliate. Nothing in the Plan or this Agreement shall confer
upon Participant any right to (i) continue in the employ of the Company or any
Affiliate or shall interfere with or restrict in any way the rights of the
Company and its Affiliates, which are hereby expressly reserved, to discharge
Participant, if Participant is an Employee, or (ii) continue to provide services
to the Company or any Affiliate or shall interfere with or restrict in any way
the rights of the Company or its Affiliates, which are hereby expressly
reserved, to terminate the services of Participant, if Participant is a
Consultant, at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in a written agreement between the
Company and Participant.

(e) Vesting and Forfeiture.

(i) Forfeiture of Shares. Any Shares which are not vested as of the date
Participant ceases to be a Service Provider (the “Separation Date”) shall
thereupon be forfeited immediately and without any further action by the
Company; provided, however, that, if Participant’s employment is terminated by
the Company without Cause (as defined below) and a Sale of the Company occurs at
any time within six (6) months after the Separation Date, then any Shares which
are not vested as of the Separation Date but which would have otherwise vested
pursuant to the Vesting Schedule had Participant remained employed by the
Company through the date of such Sale of the Company shall become vested as of
the date of such Sale of the Company.

(ii) Vesting. Subject to Sections 2(e)(i) and 2(e)(iii), the Shares shall vest
in accordance with the vesting schedule set forth on the Grant Notice.

(iii) Acceleration of Vesting. In the event of a Transaction, and provided that
Participant remains employed by the Company on the date of such Transaction, the
Shares shall vest with respect to the fraction (with Shares rounded up) obtained
by dividing (x) the number of shares of Class E Common Stock sold, transferred
or disposed pursuant to such Transaction, by (y) the Aggregate Class E Shares,
provided, however, that any shares of Class E Common Stock which are transferred
pursuant an Excepted Transfer shall be excluded from the foregoing calculation
by adjusting the numerator, (x), and the denominator, (y), accordingly. Any
Shares that do not vest in accordance with the foregoing shall remain subject to
the normal vesting schedule set forth in the Grant Notice.



--------------------------------------------------------------------------------

(iv) For purposes of this Agreement:

(A) “Aggregate Class E Shares” shall mean 504,276 shares of Class E Common Stock
acquired by CCMP pursuant to the Stock Purchase Agreements (as defined below),
as may be adjusted pursuant to Section 2(e)(iii).

(B) “Class E Common Stock” shall mean the Class E common stock, par value $0.01
per share, of the Company.

(C) “Excepted Transfer” means, as set forth in the exception to the second
sentence of Section 4.1(a) (General Restrictions on Transfer of Common Stock) of
the Stockholders’ Agreement, the “Transfer” at any time by CCMP and its
“Permitted Transferees” of up to twenty percent (20%) of the “Common Stock”
(each as defined in the Stockholders’ Agreement) owned by them (calculated
immediately subsequent to the closing contemplated by the Stock Purchase
Agreement) so long as the requirements of Transfer set forth in the proviso in
Section 4.2(a) of the Stockholders’ Agreement are met.

(D) “Sale of the Company” means and includes each of the following:

(1) The consummation of any transaction or series of related transactions
involving the sale of the Company’s outstanding securities (but excluding a
public offering of the Company’s capital stock) for securities or other
consideration issued or paid or caused to be issued or paid by such other
corporation or an affiliate thereof and which result in this Company’s
shareholders (or their affiliates) immediately prior to such transaction not
holding at least a majority of the voting power of the surviving or continuing
entity following such transaction; or

(2) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction.

(E) “Stock Purchase Agreements” means, together, (i) that certain Stock Purchase
Agreement, entered into as of March 23, 2010, by and among the Company and CCMP,
(ii) that certain Stock Purchase Agreement entered into as of March 23, 2010, by
and among Fischer Investments, L.L.C., an Oklahoma limited liability company,
and CCMP, and (iii) the Stock Purchase Agreement entered into as of March 23,
2010, by and among Altoma Energy, an Oklahoma general partnership, and CCMP.



--------------------------------------------------------------------------------

(F) “Transaction” means the consummation of a transaction whereby CCMP receives
cash in exchange for the sale, transfer or other disposition of Class E Common
Stock pursuant to either (i) a Sale of the Company, or (ii) an offering of such
stock to the general public pursuant to a registration statement filed under the
Securities Act of 1933, as amended, or any sale of such stock thereafter.

3. Purchase Option.

(a) All of the Shares subject to this Agreement shall be subject to the
Company’s right to purchase the Shares (the “Purchase Option”), which Purchase
Option shall lapse upon the seventh (7th) anniversary of the Grant Date. Until
the Purchase Option lapses the Shares shall be referred to herein as “Unreleased
Shares.”

(b) If Participant ceases to be a Service Provider for any reason, specified
below, the Company or its assignee shall have the right and option to purchase
from Participant (or Participant’s personal representative, as the case may be)
the Participant’s vested Unreleased Shares as follows:

(i) To the extent vested as of the Separation Date, if a Participant ceases to
be a Service Provider by reason of a termination of the Participant’s employment
by the Company without Cause, by Participant for or without Good Reason, as a
result of Participant’s death, at a purchase price equal to the Fair Market
Value of such Shares as of the date of such termination;

(ii) To the extent vested as of the Separation Date, if a Participant ceases to
be a Service Provider by reason of a termination of the Participant’s employment
by the Company for Cause, at a purchase price equal to $0.01 per Share as of the
date of such termination; and

(iii) Notwithstanding the foregoing, in the event of Participant’s material
breach of the terms of any agreement with the Company that is in effect on or
after Participant’s Separation Date, excluding Section 9 of any Employment
Agreement that Participant might have with the Company, if applicable, at a
purchase price equal to $0.01 per Share as of the date of such breach, to the
extent vested as of the date of such breach.

(c) The Company may exercise its Purchase Option by delivering, personally or by
registered mail, to Participant (or his or her transferee or legal
representative, as the case may be), within six (6) months of the Separation
Date, a notice in writing indicating the Company’s intention to exercise the
Purchase Option and setting forth a date for closing not later than thirty
(30) days from the mailing of such notice. The closing shall take place at the
Company’s office. At the closing, the holder of the certificates for the vested
Unreleased Shares being transferred shall deliver the stock certificate or
certificates evidencing the vested Unreleased Shares, and the Company shall
deliver the purchase price therefor.

(d) At its option, the Company may elect to make payment for the vested
Unreleased Shares to a bank selected by the Company. The Company shall avail
itself of this option by a notice in writing to Participant stating the name and
address of the bank, date of closing, and waiving the closing at the Company’s
office.

(e) Should any provision of the Purchase Option be determined by a court of law
to be ineffective or unenforceable, the Company reserves the right to delay
exercise of such Purchase Option until such time as it becomes effective and
enforceable; provided, however, that in any such event, the Company reserves the
right to assign its right to purchase Shares hereunder to a Principal Investor
(as such term is defined in the Stockholders’ Agreement).



--------------------------------------------------------------------------------

(f) For purposes of this agreement:

(i) “Cause” shall mean “Cause” as defined in any employment agreement then in
effect between the Participant and the Company or if not defined therein or, if
there shall be no such agreement, “Cause” shall mean the occurrence of any one
or more of the following events: (A) Participant’s conviction of, or entry by
Participant of a guilty or no contest plea to a felony or crime involving moral
turpitude; (B) Participant’s willful commission of an act of fraud or dishonesty
resulting in economic or financial injury to the Company or any affiliate;
(C) Participant’s willful failure to substantially perform or gross neglect of
Participant’s duties, including, but not limited to, the failure to follow any
lawful directive of the CEO, within the reasonable scope of Participant’s
duties; (D) Participant’s performance of acts materially detrimental to the
Company or any affiliate, unless otherwise approved in advance by the Board or
Directors of the Company or the Compensation Committee thereunder;
(E) Participant’s use of narcotics, alcohol, or illicit drugs in a manner that
has or may reasonably be expected to have a detrimental effect on Executive’s
performance of his duties as an employee of the Company or on the reputation of
the Company or any affiliate; (F) Participant’s commission of a material
violation of any rule or policy sponsored by the Company which results in injury
to the Company; or (G) Participant’s material breach of any of the covenants set
forth in Section 8 hereof.

(ii) “Good Reason” shall mean “Good Reason” as defined in any employment
agreement then in effect between the Participant and the Company or if not
defined therein or, if there shall be no such agreement, “Good Reason” shall
mean the occurrence without the written consent of Participant, of one of the
following events: (A) a material diminution in Participant’s authority, duties
or responsibilities combined with a demotion in Participant’s pay grade ranking;
(B) the reduction by the Company of Participant’s base salary by more than ten
percent (10%) (unless done so for all executive officers of the Company); or
(C) the requirement that Participant be based at any office or location that is
more than 50 miles from Participant’s principal place of employment, except for
travel reasonably required in the performance of Participant’s responsibilities.

Notwithstanding the foregoing, Participant will not be deemed to have terminated
Participant’s employment for Good Reason unless (I) Participant provides written
notice to the Company of the existence of one of the conditions described above
within ninety (90) days after Participant has knowledge of the initial existence
of the condition, (II) the Company fails to remedy the condition so identified
within thirty (30) days after receipt of such notice (if capable of correction),
(III) Participant provides a notice of termination to the Company within thirty
(30) days of the expiration of the Company’s period to remedy the condition, and
(IV) Participant terminates employment within ninety (90) days after Participant
provides written notice to the Company of the existence of the condition
referred to in clause (I).

(iii) “Service Provider” shall mean any Employee, Consultant or Director.

4. Transferability of the Shares; Escrow.

(a) Participant hereby authorizes and directs the Secretary of the Company, or
such other person designated by the Company from time to time, to transfer the
Unreleased Shares as to which the Purchase Option has been exercised from
Participant to the Company.



--------------------------------------------------------------------------------

(b) To insure the availability for delivery of Participant’s Unreleased Shares
upon purchase by the Company pursuant to the Purchase Option under Section 3,
Participant hereby appoints the Secretary, or any other person designated by the
Company from time to time as escrow agent, as its attorney-in-fact to sell,
assign and transfer unto the Company, such Unreleased Shares, if any, purchased
by the Company pursuant to the Purchase Option and shall, upon execution of this
Agreement, deliver and deposit with the Secretary of the Company, or such other
person designated by the Company from time to time, the share certificate(s)
representing the Unreleased Shares, together with the stock assignment duly
endorsed in blank, attached hereto as Exhibit B. The Unreleased Shares and stock
assignment shall be held by the Secretary, or such other person designated by
the Company from time to time, in escrow, pursuant to the Joint Escrow
Instructions of the Company and Participant attached as Exhibit C hereto, until
the Company exercises its Purchase Option as provided in Section 3 or until such
time as the Purchase Option no longer is in effect. As a further condition to
the Company’s obligations under this Agreement, the spouse of Participant, if
any, shall execute and deliver to the Company the Consent of Spouse attached
hereto as Exhibit D. The escrow agent shall promptly deliver to Participant the
certificate or certificates representing such Shares in the escrow agent’s
possession belonging to Participant, and the escrow agent shall be discharged of
all further obligations hereunder; provided, however, that the escrow agent
shall nevertheless retain such certificate or certificates as escrow agent if so
required pursuant to other restrictions imposed pursuant to this Agreement.

(c) The Company, or its designee, shall not be liable for any act it may do or
omit to do with respect to holding the Shares in escrow and while acting in good
faith and in the exercise of its judgment.

(d) Transfer or sale of the Shares is subject to restrictions on transfer
imposed by Section 5 of this Agreement and any applicable state and federal
securities laws. Any transferee shall hold such Shares subject to all of the
provisions hereof and shall acknowledge the same by signing a copy of this
Agreement. Any transfer or attempted transfer of any of the Shares not in
accordance with the terms of this Agreement shall be void and the Company may
enforce the terms of this Agreement by stop transfer instructions or similar
actions by the Company and its agents or designees.

5. Participant’s Right to Transfer Shares. Except as provided in Article 4 of
the Stockholders’ Agreement, Participant shall not be permitted to sell, pledge,
assign, hypothecate, transfer, or otherwise disposed of any Shares.

6. Other Restrictions. The Shares held by Participant shall be subject to such
other restrictions as set forth in the Stockholders’ Agreement, including,
without limitation, preemptive rights, transfer restrictions, and drag-along
rights. The Restricted Stock Award shall be conditioned on Participant’s consent
to such restrictions as set forth in the Stockholders’ Agreement.

7. Ownership, Duties. This Agreement shall not affect in any way the ownership,
rights or duties of Participant, except as specifically provided herein.

8. Adjustment for Stock Split. All references to the number of Shares in this
Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend or other change in the Shares which may be made by the Company after
the date of this Agreement.



--------------------------------------------------------------------------------

9. Notices. Notices required hereunder shall be given in person or by registered
mail to the address of Participant shown on the records of the Company, and to
the Company at its principal executive office.

10. Survival of Terms. This Agreement shall apply to and bind Participant and
the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

11. Section 83(b) Election for Shares. Participant hereby acknowledges that he
or she has been informed that, with respect to the transfer of the Shares to
Participant, that unless an election is filed by Participant with the Internal
Revenue Service and, if necessary, the proper state taxing authorities, within
thirty (30) days of the transfer of the Shares, electing pursuant to
Section 83(b) of the Code (and similar state tax provisions if applicable) to be
taxed currently on the Fair Market Value of the Shares on the date of transfer,
there will be a recognition of taxable income to Participant, measured by the
Fair Market Value of the Shares, at the time the Shares vest. Participant
represents that Participant has consulted any tax consultant(s) Participant
deems advisable in connection with the transfer of the Shares or the filing of
the Election under Section 83(b) of the Code and similar tax provisions.

PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN
IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.

12. Representations. Participant has reviewed with his or her own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement and the Stockholders’ Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Participant understands
that Participant (and not the Company) shall be responsible for his or her own
tax liability that may arise as a result of this investment or the transactions
contemplated by this Agreement and the Stockholders’ Agreement.

13. Restrictive Legends and Stop-Transfer Orders.

(a) Any share certificate(s) evidencing the Shares issued hereunder shall be
endorsed with the following legends and any other legends that may be required
by state or federal securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF PURCHASE IN
FAVOR OF CHAPARRAL ENERGY, INC. (THE “COMPANY”) AND MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY
AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH SALE OR



--------------------------------------------------------------------------------

DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT.

(b) Participant agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.

(c) The Company shall not be required: (i) to transfer on its books any Shares
that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement, or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

14. Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

15. Conformity to Securities Laws. Participant acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
Participant shall not transfer in any manner the Shares issued pursuant to this
Agreement, without regard to whether such Shares are no longer subject to the
Purchase Option, unless (i) the transfer is pursuant to an effective
registration statement under the Securities Act, or the rules and regulations in
effect thereunder or (ii) counsel for the Company shall have reasonably
concluded that no such registration is required because of the availability of
an exemption from registration under the Securities Act.

16. Market Standoff Agreement. Participant hereby agrees that if so requested by
the Company or any representative of the underwriters (the “Managing
Underwriter”) in connection with any registration of the offering of any
securities of the Company under the Securities Act, Participant shall not sell
or otherwise transfer any Shares or other securities of the Company during the
180-day period (or such longer period as may be requested in writing by the
Managing Underwriter and agreed to in writing by the Company) (the “Market
Standoff Period”) following the effective date of a registration statement of
the Company filed under the Securities Act; provided, however, that such
restriction shall apply only to the first registration statement of the Company
to become effective under the Securities Act that includes securities to be sold
on behalf of the Company to the public in an underwritten public offering under
the Securities Act. The Company may impose stop-transfer instructions with
respect to securities subject to the foregoing restrictions until the end of
such Market Standoff Period and these restrictions shall be binding on any
transferee of such Shares. Notwithstanding the foregoing, the 180-day period may
be extended for up to such number of additional days as is deemed necessary by
the Company or the Managing Underwriter to continue coverage by research
analysts in accordance with NASD Rule 2711 or any successor rule.



--------------------------------------------------------------------------------

17. Further Instruments. Participant hereby agrees to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

18. Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware excluding that
body of law pertaining to conflicts of law. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

(Signature Page Follows)



--------------------------------------------------------------------------------

Participant represents that he or she has read this Agreement and is familiar
with its terms and provisions. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board or other
administrator of the Plan upon any questions arising under this Agreement.

IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.

 

CHAPARRAL ENERGY, INC. By:  

 

Name:   Mark A. Fischer Title:   President & CEO PARTICIPANT By:  

 

Name:  

 

Address:  

 



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT SEPARATE FROM CERTIFICATE

(PERFORMANCE VESTING)

FOR VALUE RECEIVED I,                             , hereby sell, assign and
transfer unto                                          
                                                                     
                                         
                                                               
(                    ) shares of the Common Stock of Chaparral Energy, Inc.
registered in my name on the books of said corporation represented by
Certificate No.          herewith and do hereby irrevocably constitute and
appoint                                         
                                                      to transfer the said stock
on the books of the within named corporation with full power of substitution in
the premises.

This Assignment Separate from Certificate may be used only in accordance with
the Restricted Stock Agreement between Chaparral Energy, Inc. and the
undersigned dated                     ,         .

Dated:                     ,         

 

Signature:

 

 

 

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the Purchase
Option, as set forth in the Restricted Stock Agreement, without requiring
additional signatures on the part of Participant.



--------------------------------------------------------------------------------

EXHIBIT C

JOINT ESCROW INSTRUCTIONS

(PERFORMANCE VESTING)

Date                    

Secretary

Chaparral Energy, Inc.

As Escrow Agent for both Chaparral Energy, Inc. (the “Company”) and the
undersigned recipient of stock of the Company (the “Participant”), you are
hereby authorized and directed to hold the documents delivered to you pursuant
to the terms of that certain Restricted Stock Agreement (“Agreement”) between
the Company and the undersigned, in accordance with the following instructions:

1. In the event the Company or any entitled parties (referred to collectively
for convenience herein as the “Company”) exercises the Company’s Purchase Option
set forth in the Agreement, the Company shall give to Participant and you a
written notice specifying the number of shares of stock to be transferred and
the time for a closing hereunder at the principal office of the Company.
Participant and the Company hereby irrevocably authorize and direct you to close
the transaction contemplated by such notice in accordance with the terms of said
notice.

2. At the closing, you are directed (a) to date the stock assignments necessary
for the transfer in question, (b) to fill in the number of shares being
transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be transferred, to the Company or its
assignee, against the simultaneous delivery to you of the purchase price (by
cash, a check, or a combination thereof) for the number of shares of stock being
purchased pursuant to the exercise of the Company’s Purchase Option.

3. Participant irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement.
Participant does hereby irrevocably constitute and appoint you as Participant’s
attorney-in-fact and agent for the term of this escrow to execute, with respect
to such securities, all documents necessary or appropriate to make such
securities negotiable and to complete any transaction herein contemplated,
including but not limited to the filing with any applicable state blue sky
authority of any required applications for consent to, or notice of transfer of,
the securities. Subject to the provisions of this paragraph 3 and to the terms
of the Agreement, Participant shall exercise all rights and privileges of a
stockholder of the Company while the stock is held by you.

4. Upon written request of Participant, but no more than once per calendar year,
unless the Company’s Purchase Option has been exercised, you will deliver to
Participant a certificate or certificates representing the number of shares of
stock as are not then subject to the Company’s Purchase Option. Within one
hundred twenty (120) days after Participant ceases to be a Service Provider, you
will deliver to Participant a certificate or certificates representing the
aggregate number of shares held or issued pursuant to the Agreement and not
purchased by the Company or any other entitled parties pursuant to exercise of
the Company’s Purchase Option.



--------------------------------------------------------------------------------

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to
Participant, you shall deliver all of the same to Participant and shall be
discharged of all further obligations hereunder.

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Participant while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and may pay such counsel
reasonable compensation therefor.

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties



--------------------------------------------------------------------------------

concerned or by a final order, decree or judgment of a court of competent
jurisdiction after the time for appeal has expired and no appeal has been
perfected, but you shall be under no duty whatsoever to institute or defend any
such proceedings.

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at such
addresses as a party may designate by written notice to each of the other
parties hereto.

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, excluding that
body of law pertaining to conflicts of law.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, these Joint Escrow Instructions shall be effective as of the
date first set forth above.

 

CHAPARRAL ENERGY, INC. By:  

 

Name:   Mark A. Fischer Title:   President & CEO PARTICIPANT By:  

 

Name:  

 

Address:  

 

ESCROW AGENT By:  

 

Name:   David J. Ketelsleger Title:   Secretary of the Company



--------------------------------------------------------------------------------

EXHIBIT D

CONSENT OF SPOUSE

(PERFORMANCE VESTING)

I,                                         , spouse of
                                        , have read and approve the Restricted
Stock Agreement dated                              between my spouse and
Chaparral Energy, Inc. In consideration of granting to my spouse the restricted
shares of Chaparral Energy, Inc. set forth in the Restricted Stock Agreement, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under the Agreement and agree to be bound by the provisions of the
Restricted Stock Agreement insofar as I may have any rights in said Restricted
Stock Agreement or any shares issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Restricted
Stock Agreement.

Dated:                     ,         

 

 

Signature of Spouse